AetjNdell,
dissenting: As I understand the facts, Dodson held a separate power of attorney from each subscriber to the so-called reciprocal exchange, authorizing him under certain specified conditions to exchange indemnity with other subscribers. In consideration of Dodson defraying certain expenses incident to conducting the business including compensation for his services, he was authorized by the powers of attorney to deduct 30 per cent of all monies received by him from the subscribers. This provision for compensation was never abrogated, but appeared in all the powers of attorney issued during the successive years before us for consideration. The fact that Dodson saw fit to leave a portion of his compensation in the business, which business was essentially his own, can not alter the fact that' the 30 per cent received by him was his own at all times and constituted an item of gross income to be returned for taxation. When one receives income, his election to dispose of it one way or another or leave it in his business does not make it other than taxable income.
LaNsdoN, Sternhagen, and Black agree with this dissent.